MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Jun 12 2019, 8:35 am

court except for the purpose of establishing                              CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald J. Frew                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Travis K. Adamonis,                                      June 12, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-3098
        v.                                               Appeal from the
                                                         Allen Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Frances C. Gull, Judge
                                                         Trial Court Cause No.
                                                         02D05-1712-F5-3641




1
 We note that many documents misstate the trial court cause number as 02D04-1712-F5-364. However, we
use 02D05-1712-F5-364 as it is the number found in Odyssey and the CCS.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-3098 | June 12, 2019                 Page 1 of 7
      Kirsch, Judge.




[1]   Travis K. Adamonis (“Adamonis”) pleaded guilty to possession of cocaine,2 a

      Level 5 felony, operating a vehicle while intoxicated,3 a Class A misdemeanor,

      and leaving the scene of an accident,4 a Class B misdemeanor. After being

      terminated from Drug Court, Adamonis was subsequently sentenced to

      concurrent terms of three years for Count I, one year for Count II, and 180 days

      for Count III, for an aggregate sentence of three years executed in the Indiana

      Department of Correction (“DOC”). Adamonis now appeals his sentence

      arguing that it is inappropriate in light of the nature of the offenses and the

      character of the offender.


[2]   We affirm.


                                         Facts and Procedural History
[3]   On December 14, 2017, Adamonis ran a red light and was struck by another

      vehicle. Appellant’s App. Vol. II at 14. Adamonis was under the influence of

      alcohol, and rather than stopping, he continued driving until his truck broke

      down. Id. at 37. When Detective Weaver with the Fort Wayne Police




      2
          See Ind. Code § 35-48-4-6.
      3
          See Ind. Code § 9-30-5-2(b).
      4
          See Ind. Code § 9-26-1-1.1.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3098 | June 12, 2019   Page 2 of 7
      Department responded, Adamonis was standing at the driver’s side of the truck.

      Id. Adamonis told Detective Weaver that he had been involved in the accident.

      Id. While being handcuffed, Adamonis told Detective Weaver that his

      identification was in his left front pocket. Id. As Detective Weaver removed

      the identification, he found a clear plastic bag with a white, powdery substance

      inside. Id. Adamonis stated, “I have some coke on me.” Id. Detective Weaver

      found another bag with the same powdery substance. Id. Both bags contained

      cocaine: the first bag weighed 1.2 grams and the other 7.5 grams. Id.

      Adamonis was subsequently arrested and charged with possession of cocaine,

      operating a vehicle while intoxicated, and leaving the scene of an accident. Id.


[4]   Adamonis pleaded guilty to all counts on February 26, 2018 and was ordered to

      participate in Drug Court. Id. at 23. While participating in Drug Court,

      Adamonis had four positive urine screens and tested positive for marijuana,

      alcohol and cocaine. Id. at 33. On October 22, 2018, the Drug Court case

      manager filed a petition to terminate Adamonis’s participation in the program.

      Id. at 24. The petition alleged that Adamonis had violated the conditions of

      Drug Court by testing positive for alcohol on October 11, 2018 and “[b]eing

      unsuccessfully discharged from Freedom House [a halfway house] on October

      17, 2018.” Id. at 24-25. His participation in Drug Court was ultimately

      revoked. Tr. Vol. 2 at 16.


[5]   At the November 27, 2018 sentencing hearing, the trial court noted as

      mitigating factors that Adamonis entered a guilty plea and expressed remorse

      and responsibility for his actions. Appellant’s App. Vol. II at 42. The trial court
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3098 | June 12, 2019   Page 3 of 7
      also found Adamonis’s extensive criminal history to be an aggravating

      circumstance. Specifically, the trial court highlighted: “three adjudications as a

      juvenile with . . . , administrative probation, community service, drug

      treatment, operational supervision; and then, as an adult, you have five

      misdemeanor convictions with the benefit of short jail sentences, longer jail

      sentences, active adult probation, house arrest, the Alcohol Countermeasures

      Program, suspended commitments . . ., and then, ultimately, treatment through

      the Drug Court Program.” Tr. Vol. 2 at 19. Adamonis was also rated as a

      “High” risk to reoffend according to the Indiana Risk Assessment System.

      Appellant’s App. Vol. II at 34. The trial court sentenced Adamonis to

      confinement in DOC for three years for Count I, one year for Count II, and 180

      days for Count III. Tr. Vol. 2 at 20-21. The sentences were to run concurrently.

      Id. at 21. In addition to the time at DOC, Adamonis was ordered to pay

      $6,150.00 in restitution. Id. Adamonis now appeals his sentence.


                                     Discussion and Decision
[6]   Under Indiana Appellate Rule 7(B), this court “may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      [c]ourt finds that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” Our Supreme Court has explained

      that the principal role of the appellate review should be to attempt to leaven the

      outliers, “not to achieve a perceived ‘correct’ result in each case.” Cardwell v.

      State, 895 N.E.2d 1219, 1225 (Ind. 2008). We independently examine the

      nature of Adamonis’s offenses and his character under Appellate Rule 7(B) with

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3098 | June 12, 2019   Page 4 of 7
      substantial deference to the trial court’s sentence. Satterfield v. State, 33 N.E.3d
344, 355 (Ind. 2015). “In conducting our review, we do not look to see whether

      the defendant’s sentence is appropriate or if another sentence might be more

      appropriate; rather, the test is whether the sentence is ‘inappropriate.’” Perry v.

      State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017) (quoting Barker v. State, 994 N.E.2d
306, 315 (Ind. Ct. App. 2013), trans. denied). Whether the sentence is

      inappropriate ultimately depends upon “the culpability of the defendant, the

      severity of the crime, the damage done to others, and a myriad of other factors

      that come to light in a given case.” Cardwell, 895 N.E.2d at 1224. Adamonis

      bears the burden of persuading this court that his sentence is inappropriate. Id.


[7]   In arguing that his sentence is inappropriate, Adamonis focuses only on the

      character prong of Indiana Appellate Rule 7(B) sentence review. Appellant’s Br.

      at 12. When determining whether a sentence is inappropriate, the advisory

      sentence is the starting point the legislature has selected as an appropriate

      sentence for the crime committed. Kunberger v. State, 46 N.E.3d 966, 973 (Ind.

      Ct. App. 2015); Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).

      Here, Adamonis was convicted of a Level 5 felony, a Class A misdemeanor,

      and a Class B misdemeanor. The advisory sentence for a Level 5 felony is three

      years, with a range between one and six years. Ind Code § 35-50-2-6. For a

      Class A misdemeanor and a Class B misdemeanor, the limit for imprisonment

      is one year, Ind. Code § 35-50-3-2, and 180 days respectively, Ind. Code. § 35-

      50-3-3.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3098 | June 12, 2019   Page 5 of 7
[8]   Notwithstanding Adamonis’s failure to specifically address the nature of the

      offense, we note that the nature of the offense is found in the details and

      circumstances of the commission of the offense and the defendant’s

      participation. Perry, 78 N.E. at 13. In the present case, Adamonis was driving

      while intoxicated, ran a red light, and was struck by another vehicle. Appellant’s

      App. Vol. II at 36-37. Instead of remaining at the scene, Adamonis fled the area

      until he could no longer drive due to his truck breaking down. Id. at 36. All the

      while, he had two bags of cocaine in his possession. The offense is made worse

      due to Adamonis’s previous driving while intoxicated convictions and

      convictions concerning illegal intoxicants. Adamonis’s aggregate sentence of

      three years is not inappropriate in light of the nature of the offense.


[9]   Adamonis contends that his character demonstrates “his willingness and desire

      to cooperate with treatment.” Appellant’s Br. at 13. He also states that he

      apologized for his decisions, and this demonstrates his character 5. The

      character of the offender is found in what we learn of the offender’s life and

      conduct. Id. One relevant fact in considering the character of the offender is

      the defendant’s criminal history. Johnson v. State, 986 N.E.2d 852, 857 (Ind. Ct.

      App. 2013). At the sentencing hearing, Adamonis took full responsibility for

      his actions and admitted that the court gave him “a ton of chances.” Tr. Vol. 2




      5
        Adamonis contends that the decision by the trial court to order a sentence longer than the one
      recommended by the State was unjustified in light of what he considers his positive character. We note that
      “unjustified” is not a valid criterion under a Rule 7(B) analysis. Rather, the test is whether a sentence is
      “inappropriate.” Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-3098 | June 12, 2019                     Page 6 of 7
       at 18. However, Adamonis was originally a participant in Drug Court, and his

       participation was terminated when he violated the Drug Court terms and

       conditions multiple times. Appellant’s App. Vol. II. at 24-25. Additionally,

       Adamonis broke the law when he was a juvenile and continued breaking the

       law as an adult. Adamonis’s adult criminal record demonstrates a lack of

       rehabilitation. In adulthood, Adamonis has experienced the advantages of

       house arrest, probation, and programs focusing on alcohol and drugs. Tr. Vol. 2

       at 19. Despite participation in these forms of rehabilitation, Adamonis

       continued to reoffend and still remained a “High” risk to reoffend at the time of

       sentencing. Appellant’s App. Vol. II at 34. Adamonis’s sentence is not

       inappropriate based on the nature of the offense and his character.


[10]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-3098 | June 12, 2019   Page 7 of 7